Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed August 22, 2022. Applicant’s reply to the restriction/election requirement of May 19, 2022 has been entered. Claims 17-20 have been canceled, and claims 21-24 have been newly added. Claims 1-16 and 21-24 are pending in the application. 
Priority
Applicant’s claim for the benefit as a continuation of prior-filed U.S. Patent Application No. 15/557,003, filed September 8, 2017, which is the National stage entry of WIPO International Application No. PCT/US2016/022231, filed March 12, 2016 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/132,990, filed March 13, 2015 under 35 U.S.C. 119(e), is hereby acknowledged. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, is acknowledged. Applicant’s elections of i) “undercut sidewall” as the species of microneedle characteristic, ii) “biodegradable/bioresorbable polymer” as the species of microneedle contents, iii) “vaccine” as the species of therapeutic agent, iv) “same material” as the species of material for the backing and the microneedle, and v) “physically perforated” as the species of means by which the microneedle sidewall is perforated are all also acknowledged. The Examiner has determined that claims 1-3, 5, 12, and 13 read on the elected subject matter. ***
***Because the elected species of microneedle characteristic is “undercut sidewall”, not “perforated sidewall”, the election of “physically perforated” is not applicable at this time. Also, because the elected species of microneedle contents is “biodegradable polymer”, not “therapeutic agent”, the election of “vaccine” is not applicable at this time. 
Accordingly, claims 4, 6-11, 14-16, and 21-24 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the replies filed on February 18, 2022 and August 22, 2022. Claims 1-3, 5, 12, and 13 are under examination. 
Abstract
The abstract of the disclosure is objected to because of the following:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a composition, the abstract should recite the key requisite ingredients, and if the invention pertains to a method, the abstract should recite the key requisite active steps.
2. The abstract merely generally discloses microneedles with a wide variety of various optional features, all of which are known in the art. Hence, the abstract does not inform the reader of the key technical aspects of the invention which are new to the art to which the invention pertains. 
3. The abstract introduces a method of making, but does not recite the key requisite active steps, or even any active steps at all to inform the reader about the method of making. 
4. The abstract recites twice, in succession, that the microneedles may be tiered
5. The last line of the abstract, i.e. about the abstract being a scanning tool, should be deleted.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following:
1. Claim 1 stipulates in a wherein clause that “the microneedles comprise one or more of the recited characteristics, but then the claim recites a portion of the options in bullet format, and another portion of the options in unbulleted format, and the enumeration of options as a whole is replete with various “ands” and “and/ors”. Applicant is advised to appropriately clean up the claim formatting. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 stipulates in a wherein clause that “the microneedles comprise one or more of the recited characteristics, but then the claim recites a portion of the options in bullet format, and another portion of the options in unbulleted format, and the enumeration of options as a whole is replete with various “ands” and “and/ors”. In effect, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. Applicant is advised to clean up the presentation to make it clear what the various options are, with a judicious use of “and” and “or”. 
Claim 2 stipulates in a wherein clause that the tip diameter is “less than about” 10 micrometers. While the phrases “less than” or “about” employed alone are generally definite, the phrase “less than about” is indefinite. 
Claim 3 stipulates in a wherein clause that the microneedles and the backing “comprise the same material”. Prior to the recitation of this limitation, there is no mention of any particular material, and other claims merely provide that e.g. the microneedles are “biodegradable and/or bioresorbable” or “comprise a biodegradable and/or bioresorbable polymer”. Hence, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the phrase “comprise the same material”. For claim 3, does “comprise the same material” mean that both consist of precisely the exact same compound or set of compounds? Alternatively, does it mean merely that at least one constituent element is the same; for example, Burgundy wine and lemonade could be said to “comprise the same material”, e.g. water, and e.g. sugar. Or, alternatively, does “comprise the same material” mean comprise the same type of material, e.g. both are composed of a biodegradable material, even if the biodegradable material is not precisely the exact same compound or set of compounds?  
Claim 13 stipulates in a wherein clause that the microneedles “comprise a biodegradable and/or bioresorbable polymer”. One of ordinary skill in the art cannot definitively ascertain whether this means that the microneedle sidewall is comprised of this material, or rather whether the microneedle lumen holds this material, or either one. Hence, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claims 2, 3, 5, 12, and 13 are (also) indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 102(a)(1) and 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Falo, JR. et al. (U.S. Patent Application Pub. No. 2011/0098651).
Applicant’s elected subject matter is directed to a microneedle device comprising a plurality of microneedles projecting from a backing; wherein the microneedles have an undercut sidewall and comprise a biodegradable and/or bioresorbable polymer; and wherein the microneedles and the backing comprise the same material. 
Falo, JR. et al. disclose a microneedle device comprising a plurality of microneedles projecting from a backing; wherein the microneedles have an undercut sidewall, and wherein the microneedles and the backing preferably comprise carboxymethyl cellulose (i.e. CMC, a biodegradable and/or bioresorbable polymer) (see abstract; paragraphs 0071, 0076, 0111, 0112, 0115, 0116, 0120, and 0122; Figure 21). 
Therefore, Falo, JR. et al. anticipate the presently claimed subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Falo, JR. et al. (U.S. Patent Application Pub. No. 2011/0098651).
Applicant Claims
Applicant’s elected subject matter is directed to a microneedle device comprising a plurality of microneedles projecting from a backing; wherein the microneedles have an undercut sidewall, comprise a biodegradable and/or bioresorbable polymer, and have a tip diameter less than 10 µm; and wherein the microneedles and the backing comprise the same material. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.02)
Falo, JR. et al. disclose a microneedle device comprising a plurality of microneedles projecting from a backing; wherein the microneedles have an undercut sidewall and a tip diameter of e.g. about 5-10 µm, and wherein the microneedles and the backing preferably comprise carboxymethyl cellulose (i.e. CMC, a biodegradable and/or bioresorbable polymer) (see abstract; paragraphs 0071, 0076, 0111, 0112, 0115, 0116, 0120, and 0122; Figure 21). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Falo, JR. et al. do not explicitly anticipate with one specific example or preferred embodiment a microneedle array with undercuts having a tip diameter of less than 10 µm. However, the Falo, JR. et al. disclosure is sufficient to render this limitation prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Falo, JR. et al., outlined supra, to devise Applicant’s claimed microarray. 
Falo, JR. et al. disclose a microneedle device comprising a plurality of microneedles projecting from a backing; wherein the microneedles have an undercut sidewall, and wherein the microneedles and the backing preferably comprise carboxymethyl cellulose (i.e. CMC, a biodegradable and/or bioresorbable polymer). Since Falo, JR. et al. disclose that, for the microneedles with an undercut geometry, the portion above the intermediate portion desirably narrows to a point to facilitate entry of the microneedles into the skin layers for delivery of the bioactive components (see paragraphs 0116, 0117); and since Falo, JR. et al. disclose that the average tip diameter for such purposes is about 5-10 µm (see paragraph 0076), one of ordinary skill in the art would thus be motivated to manufacture the microneedles with an undercut geometry to have a tip diameter of about 5-10 µm, with the reasonable expectation that the resulting microneedles will successfully enter into the skin layers for delivery of the bioactive components. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617